LyoN, J.
For eacb day that the sheriff attended with prisoners before the municipal court or judge, as charged in his account, he charged the county and received three dollars, being the per diem allowed by law for attendance upon a court. Tiie board of supervisors rejected the account for attending with prisoners for that reason, holding that such per diem included compensation for the latter service. The learned circuit judge took the opposite view. "We are to determine which tribunal was correct. The question is easily solved. Subd. 22 of sec. 1, ch. 133, R. S., as amended by subsequent enactments, gives the sheriff a per diem of three dollars for attendance upon the circuit or county or municipal court. Subd. 32 of the same section gives him one dollar and fifty cents a day, besides actual necessary expenses, for attending any court or officer with a prisoner. The two provisions are independent of each other. The first gives a fee for ordinary, routine services as the executive officer of the court; the last, for a special service involving special responsibility. The right to compensation under one provision is not given upon condition that the sheriff has not received compensation under the other. If he may receive compensation under but one of the provisions, how shall it be determined which shall prevail? Is there not as good reason for holding that, when the sheriff attends court with a prisoner on a given day, he must accept one dollar and fifty cents in full for his services in court on that day, under the 32d clause, as there is for holding that he must accept three dollars in full, under the amended 22d clause? Had the legislature intended that only one fee should be allowed for services rendered on the same day, nothing was easier than to express such intention in the statute. Rut it has not done so, and it would be mere judicial legislation were we to hold that the 32d clause must be read as providing that the sheriff shall be allowed for “ attending any court or officer with a prisoner, one dollar and fifty cents per day, unless he shall be entitled to compensation under the *64222d clause of tlie section, in which case he shall attend with the prisoner without further compensation.” We conclude that the learned circuit judge interpreted the statute correctly.
The few items for expenses in criminal matters are tri fling-in amount. The circuit judge found that they were actual, necessary disbursements; and, inasmuch as the bill of exceptions does not purport to contain all the testimony, we cannot review the findings of fact. These items seem to be proper charges against the county by virtue of ch. 245, Laws of 1875. If a close examination discloses that some one of them is not properly so chargeable, it is of no importance. De mmimis non curat lex.
The judgment of the circuit court must be affirmed.
By the Cou/rt. — Judgment affirmed.